Citation Nr: 1630937	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for migraine headaches prior to May 28, 2015 and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served in the United States Army National Guard and had active duty from September to December 2002, from January 2003 to December 2004, and from August 2005 to December 2006.  His last period of active duty service included service in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which in pertinent part granted service connection for migraine headaches and assigned an initial noncompensable rating effective April 24, 2008.  The Veteran perfected an appeal as to the initial rating assigned for his migraine headache disability.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a May 2012 decision, the Board awarded an initial 10 percent rating for migraine headaches.  In a May 2012 rating decision, the RO effectuated the Board's decision, awarding a 10 percent rating for migraine headaches, effective April 24, 2008.

In September 2013, pursuant to a settlement agreement in the case of Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the Veterans Law Judge who conducted the March 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place after appearing at a new hearing, this time by video conference.

A June 2014 Board decision vacated the May 2012 Board decision.  The Board did not disturb the initial 10 percent rating awarded for migraine headaches in the May 2012 Board decision, which was vacated.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is of record.

In this decision the Board discusses the applicability of Rice v. Shinseki, 22 Vet. App. 447 (2009) on the claim for an increased rating for migraine.  The matter of entitlement to a total disability rating based on individual unemployability for all service-connected disabilities is not currently developed for appeal.  To the extent that anything in the record could be construed as a claim of TDIU for all service-connected disabilities, that matter is referred to the RO for appropriate action.  

In April 2015, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  Since service connection was established effective April 24, 2008 and prior to May 28, 2015, the Veteran's for migraine headache disability was manifested by frequent headaches that were rarely prostrating and not productive of severe economic inadaptability.

2.  Since May 28, 2015, the Veteran's migraine headache disability has been manifested by frequent, prolonged headaches that have been completely prostrating with some frequency, but have not been productive of severe economic inadaptability.

3.  The schedular rating criteria reasonably describe the disability level and symptomatology of the Veteran's migraine headache disability and referral for extraschedular consideration is not warranted.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for migraine headaches prior to May 28, 2015 and in excess of 50 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, because the issue of entitlement to initial increased ratings for the migraine headache disability is a downstream issue from that of service connection (for which a VCAA letter was issued in April 2008), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment and personnel records, post-service VA outpatient treatment records, lay statements, and hearing testimony.  There is no indication of relevant, outstanding records that have not already been requested that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In May 2009 and May 2015, the Veteran was afforded VA neurological examinations.  The reports of examination document the Veteran's history and symptomatology, and contain sufficient evidence by which to evaluate his migraine headache disability in the context of the rating criteria.  As such, the Board finds the VA examinations of record are adequate for adjudication purposes.  

Also, during the March 2011 and February 2015 hearings, the undersigned identified the increased rating issue on appeal; elicited testimony with respect to the frequency, duration, and severity of the Veteran's symptoms; treatment and employment history; and undertook further development of the claim after the latter hearing.  The RO readjudicated the claim in July 2015.  There is no allegation of any error or omission in the assistance provided.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the migraine headache issue in appellate status.

II. Criteria & Analysis

The Veteran contends that his migraine headaches are more severely disabling than is reflected by the 10 and 50 percent ratings currently assigned.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Id. at 594.  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating for his migraine headache disability assigned following the grant of service connection, and staged ratings are to be considered in addition to those already established.

The Veteran's migraine headaches have been rated under Diagnostic Code 8100.  Under Diagnostic Code 8100, a noncompensable rating is assigned with less frequent attacks.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating," nor has the Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119, 126-27(1999), (quoting the Diagnostic Code 8100 verbatim but not specifically addressing the matter of what is a prostrating attack).  By way of reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1531 (32nd Ed. 2012).

During an April 2007 VA OEF/OIF Post-Deployment Health Clinic visit, the Veteran described in-service exposure to a Duke system, which is a blocking system for radio waves, and experiencing severe headaches lasting two to three days when he is near a microwave oven.

The Veteran was afforded a VA neurological examination in May 2009.  He reported having headaches 20 out of 30 days with no episodes of incapacitating headaches.  He believed that approximately 90 percent, or 17 out of 20, of his headaches were related to microwave stimulus, albeit some of the headaches are slight.  He also reported problems with laser points, radar detectors on freeways, etc., with a 10 to 30 second threshold for developing headaches near microwaves and instantaneous headaches with laser pointers and detectors.  He indicated that his usual headache duration was longer than two days, but ordinary activity was possible during headaches and the attacks were not prostrating.  He added that he avoids weight lifting with a headache and some chores involving fume-exposing vapors may not be easy for him to encounter.  He stated that he previously took ibuprofen and at one time took aspirin for his headaches; he denied any current treatment or a history of hospitalization for his headaches.  He reported working full-time as a family mentor for the past year.

An October 2009 VA record documents the Veteran's report of "no headache."  During a November 2009 endocrinology consultation for a pituitary disorder, he complained of constant frontal headaches with pain rated 5/10.   The assessment was pituitary incidentaloma with mildly elevated prolactin level, normal TFTs, symptoms of sexual dysfunction, and headache.  A September 2010 VA endocrinology note reflects the Veteran's report of "intermittent headaches, which can last for [one and a half] to [two] months.  His last headache was [two] months ago.  He denies any peripheral vision changes, nausea, weakness."

In March 2011, the Veteran testified that he gets headaches "probably on a day to day basis," lasting "a couple of days, max" with one that lasted "probably two weeks."  He stated that his headaches have been severe "to a point where once or twice I've taken work off....Other times like when I'm at home, kill the lights, go hide in the room....It feels like someone's flicking my eyeballs all day, like they're bruised....Massive pain in the head, just nothing but pain to where it debilitates me to do anything."  He testified that his headaches are that severe one-quarter to one-half of the month.  He reported taking over-the-counter Tylenol, Advil, or aspirin for his headaches; indicated that VA treatment providers had not spoken to him about pain management for his headaches; and stated he had not yet gone to the emergency room for his headaches because they had "not gotten that bad" and he did not want to take time for a headache from someone "who actually has an emergency."  He also testified that when he gets a headache at his full-time job at a behavioral health clinic where he makes phone calls and computer notes, he takes a break, walks around, or sits in a quiet room with the lights off for 20 to 30 minutes, adding that his supervisor understands and is accommodating.  He added that he had not noticed being bothered by using the computer.

During a November 2011 VA endocrinology appointment, the Veteran reported having headaches two to three times per week, located in the front.

A February 2013 VA primary care note reflects the Veteran's complaint of sexual dysfunction, which reminded him of "when his prolactin was up a few years ago."  Pertinent to his history of pituitary microadenoma, he reported having "no other symptoms, no headache, visual symptoms, galactorrhea, etc."  In May 2013, the Veteran presented to the VA emergency department after punching a glass picture.  During a review of systems, the Veteran denied headaches or other neurological symptoms.

In February 2015, the Veteran testified that he has four to seven migraine headache attacks per month, each lasting two to three days.  He stated that he missed a "couple days of school due to [the headaches] last year around September, Octoberish" and described being "pretty much immobilize[d]" and unable to function without being in pain.  Regarding treatment, he testified that he takes over-the-counter ibuprofen or Tylenol, had never sought any medical care from a neurologist or other treatment for his headaches, and had never gone to the hospital.  He stated that a "couple times" he contemplated going to the hospital, but he thought it was unacceptable to "stop what I'm doing, in pain or not" and "leave my wife high and dry with three kids."

During a VA examination on May 28, 2015, the Veteran reported having headaches six to eight times per month, each lasting for one to two days.  He characterized his headaches as severe, but not prostrating, adding that despite his headaches, he continued to go to school for diesel engine training.  However,  he estimated that he missed more than two days a month from school in the past year, preventing him from attending or causing him to leave early, due to more severe headaches with a pain level of 9-10/10.  During these headaches, light and sound bother him and his eyeballs hurt.  He denied any nausea or vomiting.  The examining neurologist described the functional impact of the Veteran's headaches on his ability to work as "only couple of days a week he will not be able to work."  The examiner concluded that the Veteran has very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability, but also commented that the Veteran is absent from school or work about 24 to 30 days in a year and plans to find a full-time job once he finished school.

In July 2015, the Veteran participated in a VA neuropsychological evaluation as part of a May 2015 VA traumatic brain injury (TBI) examination to evaluate his headaches and memory problems associated with his history of head injury secondary to an IED explosion.  He reported experiencing headaches approximately every two to three days, each lasting one to two days.  He stated that "medicine does not typically help, and at times it has been sufficiently disabling that he has had to leave work or school and go home to lie down in a darkened room until it remits."  He indicated he worked for approximately five years as a case manager and denied any history of firings or other significant work-related difficulties.  He also reported that he had attended college for nearly two years, and would graduate in ten days with an Associate's degree in advanced technologies.  "He stated that he has done well, with a 3.5 GPA, and he plans to become an automotive diesel technician."

Having considered the medical and lay evidence of record, the Board finds that initial higher ratings than those assigned are not warranted at any point since service connection for migraine headaches was established, effective April 24, 2008.

Prior to May 28, 2015, the Veteran's migraine headache disability was manifested by frequent headaches that were rarely prostrating and not productive of severe economic inadaptability.  The Board acknowledges the Veteran's March 2011 testimony that he experienced debilitating headaches one-quarter to one-half of each month.  However, during the same hearing, he testified that he once or twice took time off from work due to severe headaches, but otherwise was able to take a 20 to 30 minute break and return to work.  Similarly in February 2015, he testified that he missed a "couple" days of school in September or October 2014 due to debilitating headaches.  

In addition to the Veteran's lay statements regarding the frequency of debilitating headaches, the medical evidence of record is also inconsistent with his account of experiencing debilitating headaches up to one-half of each month.  On VA examination in May 2009, he denied having incapacitating or prostrating headaches and instead reported being able to perform ordinary activity during his headaches.  VA treatment records also document periods of time when he denied experiencing any headaches, such as in September 2010 when he reported having his last headache two months earlier.  Moreover, during a neuropsychological evaluation in July 2015, he denied any history of being fired from a job or other significant work-related difficulties.  Thus, while the Veteran is competent to identify the frequency, severity, and duration of his headaches, the Board finds his account of debilitating headaches occurring up to half the days of each month unsupported by the evidence of record.  Instead, the Board finds more persuasive his testimony about occasionally missing work or school because it is more consistent with his statements to treatment providers in which he described an intermittent pattern of headache frequency and headache severity.

Based on these facts, the Board finds that the Veteran's migraine headache disability more nearly approximates the criteria for the 10 percent rating currently assigned.  While he has reportedly experienced some "debilitating," characteristically prostrating, or completely prostrating migraine headache attacks, the most persuasive medical and lay evidence of record does not support the conclusion that they occurred very frequently or even once a month over a period of several months.  As a result, a higher 50 or 30 percent rating is not warranted for the period prior to May 28, 2015.      

Turning to the period since May 28, 2015, the Veteran's migraine headaches have manifested very frequently.  Regarding the specific frequency of his headaches, the Board finds that the May 2015 VA headaches examination report appears to contain a clerical error because the neurologist indicated at the end of the report that the Veteran is unable to work a "couple of days a week."  However, the examining neurologist earlier recorded the Veteran's absence from school as more than twice per month.  In addition, the same examiner performed the May 2015 VA TBI examination and recorded the Veteran's report of missing school at least twice a month.  Also, following the neuropsychological evaluation in July 2015, the VA examiner remarked in the May 2015 VA TBI examination report that the Veteran was a full-time student but required a couple days in a month when he may not be able to go to work.  

The Board does not find a basis for a higher evaluation than the currently-assigned 50 percent rating.  During the May 2015 VA examination, he reported missing school more than two days per month in the past year due to severe headaches; however, three months earlier he testified under oath that he missed a "couple days of school due to them last year around September, Octoberish."  Consistent with his February 2015 testimony, he told a VA neuropsychologist in July 2015 that "at times" his headaches had been "sufficiently disabling" that he had to leave work or school.  Thus, other statements the Veteran made contemporaneous to his May 2015 report of having severe headaches causing him to miss school more than twice a month over the past year suggest that any completely prostrating headaches, sufficient to miss work or school, occur less frequently than he reported.

Moreover, the evidence weighs against a finding that the headaches are productive of severe economic inadaptability.  Here, the Veteran worked for a number of years at the same job; in July 2015 he denied ever being fired or having other significant work-related difficulties; and at the time of the July 2015 neuropsychological evaluation, he stated he had done well in school and would soon graduate with a 3.5 GPA with plans to work as an automotive diesel technician.  In other words, based on the Veteran's work history, success in completing his education program despite reportedly missing more than two days of school per month, and intent work full-time in his chosen field of study, the Board concludes that the evidence of record does not reflect severe economic inadaptability as a result of the Veteran's migraine headache disability and that the May 2015 VA examiner's conclusion to the contrary is unsupported by the evidence of record.  However, the Board will not disturb the favorable 50 percent rating already assigned by the RO.  

The Board has considered staged ratings under Fenderson v. West, 12 Vet. App. 119 (1999), but concludes they are not warranted beyond those already assigned because the evidence of record does not support higher ratings than those assigned for the migraine headache disability at any time during the appeal period.  Therefore, the assigned ratings are proper throughout the appeal period and higher ratings for migraine headaches are denied.

The Board acknowledges the June 2016 assertion by the Veteran's representative on his behalf that the Veteran's headache disability "warrants a higher evaluation that the schedule for rating disabilities allows" and that referral for extraschedular consideration is warranted.  As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Board reiterates that the schedular criteria for evaluating migraine headaches are based on the frequency, duration, and severity of migraine attacks.  The Board also finds that the phrase "characteristic prostrating attacks" includes such symptoms of migraine headaches as sensitivity to light or sound, which are symptoms the Veteran reports experiencing.  Therefore, the Board finds that his migraine headache disability is reasonably contemplated by the applicable rating criteria.  In any event, the Veteran does not contend, and the evidence does not reflect, that his migraine headaches have caused frequent hospitalization.  In fact, the lay and medical evidence or record reflects that he has never been hospitalized or sought emergency treatment for his headaches.  Similarly, while the Veteran has reported missing work once or twice and school more than twice monthly, the evidence does not reflect that his headaches have caused marked interference with his employment.  Rather, he testified that his supervisor was accommodating, and he stated in July 2015 that he had never been fired nor had other significant work-related difficulties.  Therefore, the Board finds that the applicable rating criteria adequately contemplate the manifestations of the Veteran's migraine headache disability and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed, the Board does not find that the service-connected headaches result in severe economic inadaptability.  At the July 2015 VA examination, it was noted that the Veteran continued to work and planned on working full time when he finished school.  A clear preponderance of the evidence is against a finding that service-connected headaches warranted a TDIU at any time during the appeal period.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher disability ratings than those assigned for migraine headaches, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to May 28, 2015 for migraine headaches, and in excess of 50 percent thereafter, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


